In an action to recover damages for breach of contract and fraud in connection with the construction and sale of a dwelling and property, plaintiffs appeal from an order of the Supreme Court, Nassau County (Becker, J.), entered October 4, 1983, which denied their motion, pursuant to CPLR 3120 (subd [a], par 1, cl [ii]; subd [b]), for leave to enter onto the subject premises, presently owned by nonparties, to inspect, measure, survey, test and photograph. 11 Order reversed, with costs, and motion granted upon condition that plaintiffs file an undertaking with corporate surety in the sum of $5,000 that they will respond in damages for any cleaning and repair work necessitated by their inspection, etc. The inspection, etc., shall be completed in one visit and shall proceed during the hours of 9:00 a.m. to 6:00 p.m. on a date to be specified in a notice of not less than 10 days to be served upon the defendants and the owners of the property in question together with a copy of the order to be made hereon, with notice of entry. If the defendants wish to actively participate in the inspection, they may do so jointly with plaintiffs upon joining in the undertaking required of the plaintiffs and paying one half the premium therefor. The undertaking shall be filed in the office of the County Clerk of Nassau County not less than two days prior to the inspection and a copy shall be served upon the owners of the property in question (CPLR 2505) prior to the commencement of the inspection, etc. 11 The plaintiffs are entitled to one visit to the subject premises to inspect, measure, survey, test and photograph the same (CPLR 3120, subd [a], par 1, cl [ii]; subd [b]). O’Connor, J. P., Brown, Boyers and Eiber, JJ., concur.